Citation Nr: 0939450	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-16 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air 
force from June 1969 to February 1971. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in part, denied the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include major depression. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.

Issue not on appeal

In the above-mentioned May 2006 rating decision, the RO also 
denied the Veteran's claim of entitlement to nonservice-
connected pension benefits.  The Veteran's claim was later 
granted by the RO in a May 2007 rating decision.  
Accordingly, that issue is no longer in appellate status.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include major 
depression.  He claims that after being arrested for 
possession of marijuana during service, he was treated poorly 
and made to perform undesirable jobs.  He has alleged that 
this treatment resulted in his major depression.  In the 
alternative, the Veteran contends that this in-service 
treatment aggravated a pre-existing depressive disorder.   

In a May 31, 2006 VA treatment record, it is noted that the 
Veteran indicated that he had suffered from depression as a 
child.  Currently, the record does not contain any evidence 
documenting psychiatric diagnosis or treatment of the Veteran 
prior to service.  Accordingly, the Veteran should be 
contacted and asked to identify the dates of treatment, and 
the names of the providers of psychiatric treatment prior to 
service. 

The Veteran's service treatment records do not document any 
complaints of depression and do not include a diagnosis of an 
acquired psychiatric disability.  Upon separation, the 
examining physician specifically stated that no mental 
defects were identified.  However, documents of record 
establish that the Veteran was arrested for possession of 
marijuana while in service.  His service personnel records 
indicate that he was convicted of possession on November 9, 
1970 based on a June 1970 arrest.  A performance evaluation 
for the period following the Veteran's arrest until the time 
of his discharge states that he performed his duties in a 
satisfactory manner.  During this time period the Veteran 
"served as the squadron detail man which includes cleaning 
[the] orderly room, dayroom and mowing grass."  He was also 
responsible for maintaining aircraft life support equipment.   
Prior to his arrest the Veteran maintained an unblemished 
performance record.  Rehabilitation efforts conducted after 
the Veteran's arrest indicate that his behavior and attitude 
were acceptable with his commanding officer, and the Chaplin 
provided favorable statements.  However, a January 1971 memo 
from the Commander of the Air Base Group noted that the 
Veteran's attitude toward military service, his bearing, and 
personal appearance was substandard despite repeated 
counseling.  

Post service treatment records indicate that the Veteran 
sought treatment for problems with his temper in August 1971, 
six months after separating from service.  He was diagnosed 
with anxiety reaction, rule out schizophrenia, schizo-
affective type with depression.  The Veteran has since been 
diagnosed with major depressive disorder.  See, e.g., an 
April 2006 VA examination report. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions]. These 
questions concern: (1) whether the Veteran had a preexisting 
psychiatric disability that was aggravated by service 
(2) whether any relationship exists between the Veteran's 
diagnosed psychiatric disability and service, and (3) whether 
the August 1971 diagnosis represented initial manifestations 
of any current psychosis. A medical opinion is therefore 
necessary.  See 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1. VBA should request that the Veteran 
identify the dates of treatment, and the 
names of all providers of psychiatric 
treatment prior to service, to include 
during childhood.  After obtaining any 
necessary authorization from the Veteran 
for release of information, VBA should 
take appropriate steps to secure all 
medical treatment records so identified 
and associate them with the Veteran's VA 
claims folder.

2.  VBA should arrange for a physician 
with appropriate experience to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
(1) whether the Veteran had a preexisting 
psychiatric disability that was aggravated 
by service, (2) whether any relationship 
exists between the Veteran's diagnosed 
psychiatric disability and service, to 
include a January 1971 memo from the 
Commander of the Air Base Group, and (3) 
whether the August 1971 diagnosis 
represented initial manifestations of any 
current psychosis.  If the reviewing 
physician deems it to be necessary, 
clinical examination of the Veteran should 
be scheduled.  The reviewing physician's 
opinion and report of examination should 
be associated with the Veteran's VA claims 
folder.

3.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then readjudicate the issue of entitlement 
to service connection for an acquired 
psychiatric disability, to include major 
depression.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


